Exhibit 10.5

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) dated as of July 29, 2013 is
entered into between REDWOOD BUSINESS CENTER 1 LLC, a California limited
liability company and AMERIVINE TOWN CENTER, LLC, a California limited liability
company (collectively, “Landlord”), and CYAN, INC., WHICH WILL DO BUSINESS IN
CALIFORNIA AS CYAN CALIFORNIA, a Delaware corporation (“Tenant”).

THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:

A. Landlord and Tenant previously entered into that certain Redwood Business
Center Full Service Lease dated as of July 2, 2013 (the “Lease”), pursuant to
which Landlord leases to Tenant approximately Thirty Eight Thousand Seven
Hundred Seventy Eight (37,778) rentable square feet of space within the building
to built and located at 1385 North McDowell Boulevard in Redwood Business
Center, Petaluma, California (the “Building”), as more particularly described in
the Lease. The capitalized terms used in this Amendment and not otherwise
defined herein shall have the same meanings given to such terms in the Lease.

B. Landlord and Tenant now desire to amend the Lease as provided herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the receipt and adequacy of which are hereby acknowledged, the parties
hereto agree as follows:

1. Condition Precedent—Financing. The expiration date for the condition
precedent set forth in Section 26 of the Lease is hereby extended from July 31,
2013 to August 14, 2013.

2. Entire Agreement. This Amendment, together with the Lease, represents the
entire understanding between Landlord and Tenant concerning the subject matter
hereof, and there are no understandings or agreements between them relating to
the Lease, the Current Premises or Suite 350 not set forth in writing and signed
by the parties hereto. No party hereto has relied upon any representation,
warranty or understanding not set forth herein, either oral or written, as an
inducement to enter into this Amendment.

3. Continuing Obligations. Except as expressly set forth to the contrary in this
Amendment, the Lease remains unmodified and in full force and effect. To the
extent of any conflict between the terms of this Amendment and the terms of the
Lease, the terms of this Amendment shall control.



--------------------------------------------------------------------------------

4. Counterparts/Facsimile. This Amendment may be executed in counterparts and
delivered via facsimile.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

REDWOOD BUSINESS CENTER 1 LLC,

a California limited liability company

  CYAN, INC., WHICH WILL DO BUSINESS IN CALIFORNIA AS CYAN CALIFORNIA, a
Delaware corporation By:  

Redwood Technology Center, LLC

a California limited liability company

      Its:   Manager and Sole Member   By:  

/s/ Michael Zellner

        Name:   Michael Zellner   By:  

G&W Ventures, LLC

a California limited liability company

  Its:   CFO     Its:   Manager         By:  

/s/ Matthew T. White

          Matthew T. White, Manager    

AMERIVINE TOWN CENTER, LLC,

a California limited liability company

    By:  

Amerivine Inc.

a California corporation

      Its:   Sole Member       By:  

/s/ David F. Coleman

        David F. Coleman         Its: President    